 MAPHIS CHAPMAN CORPORATION73Maphis Chapman CorporationandInternational Brotherhood ofBoilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO.Case No. 5-CA-757.February 16, 1965DECISION AND ORDEROn October 19, 1964, Trial Examiner Joseph I. Nachman issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedDecision.Thereafter, the Respondent filed exceptions to the Decisionand asupporting brief.The General Counsel filed cross-exceptionsand a brief in support thereof, and the Respondent filed an answer-ing brief thereto.Pursuant to the provisions of Section 3(c) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentire record in this case, including the Trial Examiner's Decision,the exceptions, the cross-exceptions, and the briefs, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications.'Unlike the Trial Examiner, we find that the Respondent laidoff employee Keith Lucas on December 13, 1963, because of hisunionactivity, in violation of Section 8(a) (3) and (1) of the Act.The Respondent is engaged in the manufacture and distributionof oiltanks of allsizes.The nature of its business is cyclical anditspeak season runs each year from about May 1 to the end ofNovember or mid-December.The Respondent's practice in reduc-ing its work force at the end of the season is first to fill the vacanciesin the ranks of the permanent employees from among the temporaryemployees and then to lay off the remaining temporary employees.Lucas was hired in October 1962 as a helper.He remained intheRespondent's employ during the Respondent's 1962-63 slackseason, and in September 1963 he was promoted to the job ofassemblerand received an increase of 10 cents an hour.As1We correct the following inadvertent errors in the Conclusions of Law and Remedyin the Trial Examiner's Decision: The Respondent initially refused to bargain with theUnion on October 31, 1963, and not on October 29, 1963, and the Union became theexclusive representative of employees in the unit on October 28, 1963, and not on Octo-ber 29, 1963.151 NLRB No. 16. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDdescribed more fully in the Trial Examiner's Decision, the Unioncommenced efforts to organize the Respondent's employees on Octo-ber 3, 1963, and on October 5 and 17, 1963. After unlawfully inter-rogating and threatening employees with reprisals for engaging inunion activities in violation of Section 8(a) (1) of the Act, the Re-spondent discharged nine employees, including Lucas, because of theirunion adherence.On October 23, 1963, on the advice of counsel, theRespondent wrote to certain of the-discriminatees, including Lucas,recalling-them to work.Lucas returned to work on October 25, 1963,at which time he receivedan increaseof 5 cents per hour.. Lucaswas thereafter laid off on December 13, 1963.The Trial Examiner, relying chiefly on the testimony of GeneralManager McEnerney that the Respondent considered Lucas to be atemporary employee and that he was selected for layoff solely forthat reason, concluded that the General Counsel had failed to provethat Lucas was included in the December 13 layoff for discriminatoryreasons.We do not agree. In the first place, McEnerney's testi-mony, regarding the employment status of Lucas, and the reason forhis separation was contradicted by his testimony in the representa-tion case,2 which was made a part of the record herein.Thus,McEnerney testified at the representation hearing that Lucas was apermanent employee, but that the Respondent terminated him onDecember 13, 1963, because his work was not as satisfactory as thatof other employees.McEnerney's testimony at the representationhearing that Lucas was a permanent employee is supported by thefact that he was employed in October 1962 and worked continuouslythereafter, including the period of the 1962-63 slack season.3Nordid the Respondent present evidence to show that, as McEnerneyclaimedat the representation hearing, Lucas was an unsatisfactoryemployee or that he was warned that his work was below standard.On the contrary, in September 1963 Lucas was promoted and receiveda pay increase, and in October 1963 he received a further increase.Also significant in appraising whether Lucas was discriminatedagainst are the facts that Lucas has been found herein to be one ofthe employees whom the Respondent discriminatorily discharged onOctober 5. 1963, and that Lucas attended the Board hearing in therepresentation case on December 11, 1963. In view of the foregoing,and the Respondent's union animus, as evidenced by its other conduct,2The Union filed a representation petition in Case No 5-RC-449 on November 6, 1963.seeking to represent certain employees of the Respondent, and hearinas on the petitionwere held on December 11, 1963, and February 27, 1964On May 20. 1964, the RegionalDirector permitted the Union to withdraw its iepresentation petition.3 The record contains no evidencethat, as of December 1963. the Respondentemployedany assembler with mole work experience than Lucas MAPHIS CHAPMAN CORPORATION75described more fully in the Trial Examiner's Decision, and foundherein to be violative of Section 8 (a) (1), (3), and (5) of the Act,'we find that the Respondent's alleged reasons for the layoff ofLucas on December 13, 1963, were merely pretextual and the truemotivation underlying that action Was to discourage membership inthe Union.' Accordingly, We conclude that by laying off Lucas on De-cember 13, 1963, the Respondent violated Section 8(a) (3) and (1) ofthe Act.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent,Maphis Chapman Corporation, its officers, agents, successors, andassigns, shalltake the action set forth in the Trial Examiner'sRecommendedOrder as modified herein.1.Insert the name "Keith Lucas" following the other named dis-criminatees in paragraphs 2(b) and'(d) of the Recommended, Order.2.Insert the name "Keith Lucas" following the other named dis-criminatees in the first indented paragraph and note of Appendixof the Trial Examiner's Decision.'This conduct includes numerous instances of interrogation of employees and threatsfor engagingin uniondiscriminatory discharge of nine employees on October 5 and 17 1963; the discriminatorylayoff of employee Rinaca on December 13, 1963; and therefusal tobargain on andafter October 31, 1963G AssociatedNaval Architects, Inc,148 NLRB 1674"Although we believe that the circumstances surrounding the Respondent's layoff ofLynwood Wyant on December 14, 1963, and its failure to recall Lionel Shifflet andRobert Dovel in Alarch 1964, are suspicious, we are not cons inced that the evidencepreponderates in favor of a finding that such conduct by the Respondent violated Sec-tion 8(a) (3) of the ActWe therefore adopt theTrial Examiner's recommended dis-m»sal of these allegations of the complaintAlthough it would appear, contrary to theTrialExaminer, that McEnerney did testify at the representation case hearing thatRinaca was laid off because his production had fallen belowstandard,we nevethelessagree with the Trial Examiner, for the other reasons given by him, that the Respondentlaid off employee Charles Rinaca on December 13, 1963, in violation of Section 8(a) (3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis complaint l under Section 10(b) of the National Labor Relations Act, asamended(herein calledthe Act), heard before Trial Examiner Joseph I Nachman atHarrisonburg,Virginia,on July 14 and 15, 1964,alleges thatMaphis ChapmanCorporation (herein called Respondent or Company), violated Section 8(a)(1), (3),(4), and (5) of the Act.All parties present and participating in the hearing wereafforded full opportunity to adduce pertinent evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefsOral argument waswaived.Briefs submitted by the General Counsel and Respondent, respectively, havebeen duly considered.IIssuedMay 14 1964,on a charge filed March 25, 1964,amendedApril 1.1964, andfun they amended April 22, 1964 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon theentire record in the case, includingmy observationof the demeanor ofthe witnesses,Imake the following:FINDINGSOF FACT 21.THE UNFAIR LABOR PRACTICES ALLEGEDA. The sequence of events1.Interrogation and discharges on October 5Early in October 1963,3theUnion began an organizational campaign amongRespondent's employees.A union meeting,attended by seven employees,was heldon October 3. Six of these employees then signed authorization cards, and took blankcards to procure additional authorizations.4Within 2 days after the Union's meeting,Respondent began interrogating employees regarding their union activities, andthreatened reprisal if the employees selected union representation.The details ofthis are as follows:On October 5 Company President Maphis summoned to his office employee CharlesRinaca.Maphis asked Rinaca if he (Rinaca) had attended the union meeting.Rinaca said he had not.Maphis repeated his question, and Rinaca again replied inthe negative.Maphis stated that if Rinaca had not attended the union meeting, hehad a twin brother.Rinaca then stated that he was not going to lie about it, andadmitted he had attended the union meeting.Maphis then asked who else hadattended, and Rinaca replied, "A whole lot, I don't remember who all."Maphis askedwhether Rinaca was going to tell him who was at the union meeting. Rinaca refused.Maphis then asked, "Do you know that it will mean your job if you don't?" Rinacareplied, "I would rather lose mine than have the rest of them lose theirs."Rinacawas then directed to return to work.On October 5 General Manager McEnerney called Joseph Dove] from his workstation and asked the latter, "What's this about this Union?"When Dovel indicatedhe had no information on the subject. McEnerney asked if there had not been a unionmeeting which Dovel attended.Dovel again pleaded lack of information on thesubject, andMcEnerney stated, "Come on; tell me something about it" and added,"Itwill be kept strictly confidential and no one else will know about it."Dovelreplied, "There's nothing I can tell you."McEnerney then asked, "What good doyou think a union would do?" and when Dovel replied that a union would bringbetter wages and working conditions, McEnerney stated that Respondent's compet-itors in the area paid lower wages, employing Negroes at $1.25 per hour.After somefurther conversation McEnerney stated, Maphis "doesn't have to operate this placeand if a union comes in he'll close the door." 6At the close of business on October 5, five of the six employees who signed cardsat the union meeting of October 3 were discharged.?As these employees left the2No issue of commerce or labor organization is involvedAlthoughRespondent'sanswer denies the conclusion alleged in the complaint that it Is engaged in commercewithin the meaning of the Act, the pleaded facts on which that conclusion is premised areadmitted.I find the facts to be as pleaded. They plainly meet the Board's standardsfor the assertion of jurisdiction.The parties stipulated facts which established thestatus of International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO (hereinafter called the Union), as a labor organizationwithin the meaning of the Act. I so find8Unless otherwise indicated all dates mentioned herein are 1963'These were Charles Rinaca, Millard Miller, Joseph Dovel, Lynwood Wyant, ErnestStanley, and Lionel Shifflett.The other employee,Nelson Leap,attended only a por-tion of this meeting and apparently did not sign a union card.a The findings in this paragraph are based on the uncontradicted and credited testimonyof Rinaca.Though Maphis testified, he did not deny the statements attributed to himby Rinaca.He did testify that on the advice of counsel, he refrained, and instructed allhis supervisors to refrain, from questioning employees about their union activity.How-ever, the record shows that the questioning of Rinaca, referred to above, occurred over 2weeks before Maphis first conferred with counsel on this matter6 The findings in the foregoing paragraph are based on the uncontradicted and creditedtestimony of Joseph DovelMcEnerney, although testifying as a witness for Respond-ent, did not deny the statements so attributed to him.7 The employees so discharged on October 5 were Millard Miller, Ernest Stanley, Lyn-wood Wyant, Keith Lucas, Joseph Doval, and Lionel ShiffletAll but Lucas had attendedthe union meeting of October 3. Charles Rinaca, who had also signed a union card at themeeting of October 3, and admitted this fact to President Maphis on October 5, was dis-charged on October 17, as hereafter set forth. MAPHIS CHAPMAN CORPORATION77plant at the end of that workday, Plant Foreman Michael handed each of them hispaycheck, to which was attached a slip reading: "We are sorry to advise you that yourwork is not satisfactory and you have been taken off our payroll as of October 5,1963."The men asked Michael what the slip meant.Michael's reply was, "I'm handingdown to you what was handed down to me,"or, in some instances,"As of now thatinformation ain't available."All of the employees discharged on October 5, exceptShifflett,testifiedwithout contradiction,that prior to receiving the aforementionedslip attached to their paychecks, they had never been criticized for their work, nor hadtheir work performance ever been questioned by Respondent. Shifflett did not testify.Respondent introduced no testimony tending to show that Shif lett's work performancewas other than satisfactory.2. Interrogation and discharges of October 17On October 17, Vice President Williams asked employee Robert Dovel if he (Dovel)had signed a union card.Dovel admitted he had.Williams then said that the Com-pany had been operating in the red, that it could not operate if the Union came in,and would have to "lock the door and shut up ...." 8Also on October 17, employee Junior Housden was summoned to Vice PresidentWilliams' office.Williams told Housden that the Union was trying to get in, butthe plant was operating in the red and we have to try to keep it out.Williams thenasked Housden, "How do you feel about the Union? Did yousign?"Housdenadmitted he had.Williams then stated, "You know, we've got to keep the Union outor we're going to have to close down.We'll have to pull the switch." 9At the close of business on October 17, Respondent discharged Robert Dovel, JuniorHousden, and Charles Rinaca.'°As Housden was leaving the plant that day, Fore-man Michael handed Housden his check.Housden asked, "What's wrong?"Michaeldid not answer, but told Housden, "Thats all."Robert Dovel and Rinaca left theplant together, and when they reached the door Michael gave each of them theirchecks.Rinaca, having in mind the discharge slips handed out October 5, askedMichael, "What's it for-unsatisfactory work?"Michael replied, "Yeah."Dovelcommented that it was unnecessary to ask what it was for, that he knew the answerto that question.Michael's comment to this was that he was just handing down whathad been given to him. There is no evidence that Dovel, Housden, or Rinaca were,prior to October 17, criticized in any way for their work performance."3.Most of the discharged employees are recalledOn or about October 21 President Maphis conferred with counsel relative to thismatter.This conference was occasioned by the fact that on or about October 18Respondent had received a copy of the charge in Case No. 5-CA-2615 (filed Octo-ber 16 and subsequently withdrawn), which alleged that the October 5 dischargeswere discriminatorily motivated.On advice of counsel, Respondent, on October 23,directed a letter to all the employees discharged on October 5 and 17, exceptJoseph Dovel and Junior Housden, recalling them to work. The record is silent asto Respondent's reason or reasons for not sending recall letters to Joseph Dovel andJunior Housden.Within a short period all the recalled employees returned to work,and continued to work until December 13, when most of them along with a numberof other employees were terminated under circumstances hereafter related.4.Threats,restraint,and coercion after employees return to workA day or two after Miller, who had been discharged by Respondent on October 5,returned to work, he was approached at his work station by Shop Foreman Michael,admittedly a supervisor within the meaning of the Act.Michael told Miller, "You've8 These findings are based on the credited and uncontradicted testimony of RobertDove'.Williams, though present in the hearing room, was not called as a witness.8 The findings in this paragraph are based on the uncontradicted and credited testimonyof Housden.10 Rinaca had on October 5 been interrogated by President Maphis, as above set forth.11 Respondent did establish that after October 23, when Rinaca and others wererecalled by Respondent,Rinaca was given a written reprimand.As this incident wasafter October 17, it can have no relevance in determining whether or not his dischargeon October 17 was discriminatorily motivated. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDgot a job here if you keep your nose clean."Miller asked Michael what this meant,and the latter replied, "Mr.Maphis wasn'tmaking [enough]money to have a unionin here, he wasn't going to have it." 125The alleged refusal to bargainThere is no dispute that by letter dated October 28 the Union made demand onRespondent for recognition and bargaining as the representative of the employees ina unit of production and maintenance employees.The letter stated that if Respondenthad any doubt that the Union had been designated as majority representative,itwouldsubmit proof thereof to any mutually agreeable third party.PresidentMaphisadmitted that he received this letter a day or two after its date, and testified that hetook it"immediately"to his attorney in Richmond for instructions.It is likewiseundisputed that by its counsel's letter dated October 31,Respondent advised theUnion that it did not believe that a majority of its employees had designated theUnion as majority representative and, therefore,declined to recognize or bargainwith the Union until it had been certified by the Board. This letter made no mentionof improper unit, nor did it comment on the Union's offer to submit evidence to sup-port the Union's claim of majority representative.Respondent's defenses to thisaspect of the case are that.(1) The Union did not have majority status in fact; (2)the Union's demand was in an inappropriate unit;(3) Respondent had a good-faithdoubt as to the Union'smajority status,and (4)in any event it was entitled to insistthat the Union establish its majority status through a Board-conducted election.Thefacts with respect to Respondent's defenses will now be set forth.a.Union's majority statusRespondent maintains its payroll on a weekly basis.The payroll for the workweekof October 28 to November 2, the accuracy of which was stipulated,contains thenames of 66 employees.However, the parties also stipulated that four names appear-ing on this payroll should not be counted in- determining total employment 13Thusthe total number of employees appearing on the payroll is reduced to 62To thismust be added the names of Joseph Dovel,Junior Housden,and Robert Dovel, who,as found in a subsequent section of this Decision,were discriminatorily discharged byRespondent on October5 and 17,and by reason thereof remained employees ofRespondent and must be so considered in ascertaining the Union's majority.14Thepayroll, accordingly,consists of 65 employeesTo establish majority status,the General Counsel introduced a total of 39 author-ization cards,executed between October 3 and October 25, the signatures on eachbeing duly authenticated.Four cards must be disregarded because the names of thepersons signing them do not appear on the stipulated payroll.'5There are thus 35valid authorization cards, a majority of the 66 names on the payroll when the Unionmade its demand for recognition and bargaining.b.The unit problemRespondent's position that the Union does not represent a majority in the appro-priate unit is based on the contention that its business is seasonal in nature; that during12 The findings in this paragraph are based on the credited and undenied testimonyof Millard Miller.Michael did not testify13The four are Raymond Shifilett,Garland Baugher, Donald Smith,and Marvin HulveyThe parties agree that these individuals either quit prior to receipt of the Union's demandor were hired thereafter34Moreover,Robert Dovel was recalled by Respondent on October 23, and while hedid not report for work until November 4,he notified Respondent about October 25that he would return to workFor this additional reason he must be regarded as anemployee"The cards which must be so disregarded are those of Judson Thompson,Harold LMonger, Martin Curtis,and Harry Chandler In the case of Thompson,the parties haveby written stipulation submitted to me after the close of the hearing,and which Ihereby make a part of the record as Trial Examiner's Exhibit No. 1, agreed that Thompsonquit the employment of Respondent on October 22, 1963. As to Monger,Martin, andCurtis, there is no evidence that they were ever employed by Respondent MAPHIS CHAPMAN CORPORATION79the peak season it hires a number of"temporary"employees that are not appro-priately.a part of the unit; and when,these "temporary"employees are eliminated,the Union did not'have majority status.16c.The alleged good-faith doubt of majorityAs above stated,the Union's letter of October 28,requesting recognition and bar-gaining, stated that if Respondent had "any doubt"as to the Union'smajority status,the latter would be willing to submit the signed cards to a mutually agreeable neutralparty for checking.Respondent admits that it never replied to this suggestion on thepart of the Union. It should also be noted that the letter to the Union decliningrecognition,written by Respondent's counsel on October 31,predicated such refusalsolely upon the 'ground that Respondent did not believe that a majority of thepro-duction and maintenanceemployees had designated the Union as majority represen-tative; no mention was made regarding the contention later advanced that the "tem-porary"employees were not a part of the unit which the Union claimed to represent.When asked to state the factual basis for his doubt that the Union represented amajority of Respondent's employees,President Maphis replied:Well, sir, after being in business..and managing this particular business for15 years, where the majority of my regular employees have an employmentrecord of 8, 10, so [sic]asmany as 15 years,with no indication or complaintsprior to this time to amount to anything,it just doesn'tseem possible that theywould change their mind all of a sudden,and possibly that there could be someerror someplace,I don't know.Except for this statement,and the contention as to the scope of the unit,Respondentoffered nothing additional by way of factual support for its asserted good-faithdoubt that its employees had designated the Union as their representative.6.Union files representation petitionFollowing receipt of Respondent's letter stating that recognition would not begranted unless the Union first obtained Board certification,the Union,on Novem-ber 6, filed a petition with the Board seeking such certification in a unit composedof Respondent'sproduction and maintenance employees 17On December 11, ahearing was conducted by the Board in the representation case.Although the recordisnot clear as to the identity or number of Respondent's employees who attendedthat hearing,itdoes appear that Joseph Dovel and Robert Dovel testified, and thatKeith Lucas was in attendance pursuant to a subpenaThe evidence taken at thistime, and at a reopened hearing held February 27, 1964, dealt primarily with theissuewhether the so-called"temporary"employees were within the unit, or shouldbe excluded therefrom.7The layoffson December 13Respondent admittedly laid off approximately 22 employees on December 13 Itcontends that this layoff was occasioned solely by the fact that its peak season hadended, and it had no further need for the services of those employeesIt is uncontroverted that Respondent'sbusiness is of a seasonal nature,the peakseason running from about May I to the end of November or mid-December; andthat in the nonpeak period, employment runs from 35 to 40 employees, whichexpanded to about 60 during the seasonAccording to General Manager McEner-ney,management personnel conferred on December 9 or 10 for the purpose ofselecting the employees to be laid off in view of the end of the peak season, and adecision on the matter was reached at that time.Although the General Counselconcedes that the December 13 layoffs were generally for economic reasons, he16 It is of interest to note that even under Respondent's theory the Union was shortonly one authorization for a majorityAs pointed out above,total employment on thecritical date was 66General Manager McEnerney testified what employees respondentregarded as temporary,listing a total of 23 names tiom among the 66 on the payroll.Under Respondent's theory, therefore,the payroll should consist of 43 employees(66 minus23).Of the 35 valid authorization cards, 14 were among those designated by McEnerney astemporaryDeducting these 14 from the 35 valid authorization cards, there remains 21:1 short of a majority of the 43 in the unit composed as Respondent would have it17Case No. 5-RC-4449 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontends that the inclusion of Lynwood Wyant,Keith Lucas,and Charles Rinacain that layoff was discriminatorily motivated,or "because they gave testimony orfiled charges under the Act."There is no evidence that Wyant,Lucas, or Rinaca filed any charge under theAct.Whilethe record does show that Lucas attended the December 11 hearingpursuant to subpena,there is no evidence that he testified at that time.18Withrespect to the allegation thatWyant,Lucas, and Rinaca were included in theDecember 13 layoff for discriminatory reasons, General Manager McEnerney testi-fied that in reducing the work force at the end of the peak season,itwas the practice,which he said was followed in 1963, to select from among the "temporary"employeesa sufficient number to fill existing vacancies in the staff of the so-called permanentemployees,and then to lay off the remaining"temporaries."19McEnerney alsotestified thatmanagement's decision as to what employees were to be laid off wasmade on December 9 and 10, but was not carried into execution until December 13,and that the layoff included,and was only intended to include,"temporary"employ-ees.McEnerney admitted,however, that Rinaca was at the time a permanentemployee and made no explanation why the general practice to retain permanentemployees was not followed in the case of Rinaca.8.The alleged subsequent refusals to rehireIn February 1964 Joseph Dovel went to Respondent's plant seeking work,20 andwas interviewed by General Manager McEnerney. In the course of this interview,McEnerney asked Dovel, "If we call you back, how hard will you work against theCompany now" adding, "You have done a lot of work against this Company."WhenDovel asked what McEnerney meant, the latter said, "You appeared in court didn'tyou?"Dovel explained that he had attended the Board hearings in obedience to asubpena, and told McEnerney, "You didn't fire the right ones."McEnerney asked,"Who were they," but Dovel refused to say.McEnerney then gave Dovel an appli-cation for employment and told him to fill it out commenting, "I'll see what I cando." 21Hearing nothing from McEnerney, Dovel returned to the plant in lateMarch to check on the matter, but was told by the office girl that Respondent wasnot hiring.McEnerney admitted that the office girl reported this conversation tohim.Dovel has heard nothing further from the Company.InMarch 1964, Lynwood Wyant, pursuant to a message from the Company thatthey wished to talk with him about returning to work, went to the plant where hewas interviewed by McEnerney.22 In this conversation McEnerney told Wyant thatthe Union was trying to get into the plant, that any help he (Wyant) could give themwould be appreciated, and asked Wyant "who was the head of the Union, who wasfor the Union, and who was against the Union."Wyant refused to give the requestedinformation.Wyant was rehired.23Owen Hughes had worked for Respondent during several periods in the past. InMarch 1964 Vice President Williams went to Hughes' home and asked the latter toIs Rinaca did testify at the reopened hearing on February 27, 1964, but that factcould have no bearing on the motivation for his dischargemore than2 months earlier.19A more detailed discussion of Respondent's contention as to what constitutes a"temporary" employee Is set forth in the conclusions with respect to the refusal-to-bargain aspects of this case.20As heretofore stated Joseph Dovel was one of those discharged October 5, but hewas not recalled on October 23.SiMcEnerney admitted that in February or March 1964 Joseph Dovel discussed withhim the matter of reemploymentAt first he denied that there was any discussion ofDovel's union activities.Later he stated that Dovel "might" have mentioned it.Whenpressedfurther he admitted that Dovel did make some comment about the Union, butthat he did not recall the exact words.He insisted, however, that he made no replytoDovel's comment, and that he did not question Dovel about who was in the Union.I credit Dovel because his testimony is more consistent with Respondent's practice ofinterrogating employees-a practice which is virtually conceded by the failure of Re-spondent's officials to deny most of the interrogation attributed to them.reWyant had attended the union meeting of October 3; he was discharged October 5,recalled on October 23, and again dismissed on December 13.23The findings in this paragraph are based on the credited testimony of Wyant.McEnerney admitted talking with Wyant on this occasion but denied making the state-mentsWyant attributed to him.As heretofore stated, I do not credit McEnerney inthis respect. MAPHIS CHAPMAN CORPORATION81go to the plant and talk to McEnerney about employment. Pursuant to this requestHughes talked to McEnerney in the latter's office, at which time McEnerney askedHughes to return to work for Respondent.Hughes indicated reluctance, comment-ing that Respondent had laid off a group of employees last fall and called all of themback except Joseph Dovel, and that he (Hughes) considered that "pretty dirty."McEnerney's reply was, "Well, Joe [Dovel] is the head of the Union."When Hughesstated that he believed this to be inaccurate, McEnerney asked, "Who is?"Hughesstated that he did not know, and McEnerney replied, "Joe is." 24Hughes acceptedemployment and was put to work.Junior Housden likewise went to the plant in late March 1964, seeking work, andwas interviewed by McEnerney.McEnerney told Housden that he had just hired 10people and had no work for Housden, but that he could file an application if hewished.Housden did not file the application because he felt it would serve nopurpose.McEnerney testified that during the month of March 1964, Respondenthired from 7 to 10 welders; that he was at that time seeking experienced welders;and that he sent word to people who had worked for Respondent in the past andwho to his knowledge were experienced.Although Housden had worked for Respond-ent as a welder, McEnerney made no effort to communicate with him. Also, whileMcEnerney was critical of the work performance of some of the employees involved,he directed no such criticism at Housden and the latter testified that while employedby Respondent he had never been criticized for his work.The record further establishes that Keith Lucas, Lionel Shifflett, and CharlesRinaca, the latter a welder, all of whom were laid off on December 13, were notthereafter recalled to work by Respondent.There is no evidence that any of them,after December 13, sought employment from Respondent.Robert Dovel likewise sought employment from Respondent in March 1964.Hewas given an application form by McEnerney which Dovel took home, completed,and returned to McEnerney the following day.He was not recalled to work.According to McEnerney, whom I credit in this respect, Robert Dovel's work was ofan unskilled nature,25 and he told Dovel that he (McEnerney) had no work forwhich Dovel could qualify, but if he would leave an application he would be calledif such a job developed 269.Disposition of the representation caseOn March 27, 1964, the Regional Director issued a Decision and Direction ofElection in the then pending representation case,27 holding that the employees char-acterized by Respondent as "temporary" were in fact seasonal employees and enti-tled to vote in the contemplated election.Respondent's request for review of theRegional Director's Decision, filed April 9, 1964, was denied by the Board on April 30,1964, on the ground that "it raises no substantial issues warranting review."However, the election directed by the Regional Director was never held, a com-plaint having been issued on the instant charges, and the Union having, with theapproval of the Regional Director, withdrawn the representation petition.21The findings in this paragraph are based on the credited testimony of Owen Hughes.McEnerney denied that the Union or who its leaders were was discussed during his in-terviews with Hughes.As above stated, I do not credit McEnerney in this regard.25Hanging tanks on the production line. In the slack season this work is done bythe painter or the tester.'°Dovel gave several conflicting versions of what McEnerney said on that occasion.He first testified that he asked McEnerney if he was hiring, and that McEnerney replied,"Not the ones I got rid of."He then changed his testimony to attribute to McEnerneya statement that he (Dovel) would not be rehired because of the way he had "talkedabout the Union"He later changed this by saying that at no time during this con-versation did McEnerney mention the Union, and claimed that McEnerney's statementwas that Dovel would not be employed in view of his behavior the past summer. Al-though I believe Dovel was to some extent confused when he testified as to this incident,I do not, in view of the inconsistency in his testimony, credit him regarding that con-versation.Ihave, however, credited other portions of his testimony because in thoseinstances I believe he was not confused, and his testimony in those particulars is notcontroverted.2rThe election so directed was to be conducted at a time and place specified in a noticeof election to be subsequently issued.783-133-66-vol. 151-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Concluding findings1.Interference,restraint,and coercionThe law is too well settled to require extended discussion or the citation of author-ity for the proposition that the statements of Respondent'smanagement officials toJoseph Dovel and Charles Rinaca on October 5; to Robert Dovel and Junior Hous-den on October 17,toMillard Miller after his recall on October 23;and to JosephDovel, Lynwood Wyant, and Owen Hughes in February and March 1964, which insubstantial part was not denied by the persons to whom such statements wereattributed,constitute interference,restraint,and coercion proscribed by Section8 (a) (1) of the Act. I so find and conclude.2.Discriminatory discharges and refusals to rehirea.The discharges of October 5 and 17The facts heretofore set forth leave no room for doubt that the discharges ofMillardMiller,Ernest Stanley,Lynwood Wyant,Keith Lucas,Joseph Dovel, andLionel Shifflett on October 5, as well as the discharges of Junior Housden, RobertDovel, and Charles Rmaca on October 17, were discriminatorily motivated.Thefact that Respondent began interrogating its employees within 2 days after theUnion's organizational meeting; threatened plant closure if the Union succeeded inorganizing the employees;threatened one employee with possible discharge if hepersisted in his refusal to disclose the identity of employees who attended the unionmeeting; at the end of that workday discharged six employees five of whom wereamong the six employees who had attended the union meeting of October 3,all foralleged unsatisfactory work; these employees had not theretofore been criticized fortheir work performance,and some had received increases in pay shortly before theirdischarge;on October 17 discharged for alleged unsatisfactory work, three addi-tional employees who had likewise not been criticized prior thereto for improperwork performance,including at this time the employee who had been threatenedwith discharge for refusing to reveal the identity of the employees attending theunion meeting;and 6 days later recalling to work seven of the nine"unsatisfactory"employees;admits of no conclusion other than that all nine of these employees weredischarged, not for unsatisfactory work, but because of their union activities. I sofind and conclude.Respondent's contention that at the time of these discharges it did not know of theunion meeting on October 3, nor of the other union activities engaged in by itsemployees,is not supported by the record.As heretofore stated, not only did VicePresidentWilliams and General Manager McEnerney interrogate employees abouttheir union activities,and thereby learned that at least the interrogated employeeshad signed union cards,but President Maphis, after Rinaca reluctantly admitted thathe had attended the union meeting and signed a card,threatened the latter with dis-charge if he persisted in his refusal to disclose the names of other employees attend-ing that meeting.These facts demonstrate that Respondent was well aware of theorganizational activity among its employees.And Respondent's selection for dis-charge on October 5 of five of the six employees who had attended the union meet-ing on October 3 cannot,in view of Respondent's persistent efforts to ascertain theidentity of the employees attending that meeting,be passed off as mere happenstance.b.The December13 layoffRespondent contends that the December 13 layoff was required solely because ofthe approaching slack season and the necessity for reducing force.General ManagerMcEnerney testified that in reducing force at the end of the busy season it was thegeneral practice to first fill from among the so-called temporary employees, the vacan-cies in the ranks of its so-called permanent employees,and then to lay off the remain-ing temporary employees.According to McEnerney,this practice was followed in1963, and the selection of the employees to be retained,and those to be laid off, inaccordance with the aforementioned method of operation was made on December 9or 10, but was not executed until December 13. The General Counsel concedes thatin general,the layoffs on December 13 were for valid economic reasons not violativeof the Act,but contends that Lynwood Wyant, Keith Lucas,and Charles Rinacawere included in that layoff"because of their membership in, assistance to, oractivity on behalf of the Union or because they gave testimony or filed charges underthe Act." MAPHIS CHAPMAN CORPORATION83There is no evidence that any of the individuals mentioned filed any charge underthe Act. The transcript in the representation case shows that none of these employeestestified at the December 11 hearing.The discrimination againstWyant, Lucas,and Rinaca on December 13, if such is to be found, must be predicated on thetheory that they were included in that layoff because of their assistance to, or sup-port of, the Union. It is true that Wyant and Lucas had been discriminatorily dis-charged on October 5 but were recalled on October 23, and thereafter worked untilDecember 13 without incident. It is also true that Lucas attended the Board's hear-ing in the representation case on December 11, pursuant to a subpena served uponhim.However, I find nothing in the evidence to overcome the uncontradicted testi-mony of McEnerney that Wyant and Lucas were both what Respondent regarded,correctly or incorrectly, as "temporary" employees who were selected for layoffsolely for that reason, or from which I can appropriately infer that their layoff wasdiscriminatorily motivated.In other words, I find nothing in the evidence to war-rant a different result insofar as the December 13 layoff of Wyant and Lucas is con-cerned, and the layoff of Clayton Shifflett and Robert Dovel, on the same day. Thelatter two, the General Counsel concedes, were not discriminatorily discharged onDecember 13.Accordingly, I find and conclude that the General Counsel has failedto prove by a preponderance of the evidence that Wyant and Lucas were includedin the December 13 layoff for discriminatory reasons, and shall recommend that theallegations of the complaint in that respect be dismissed.The December 13 layoff of Rmaca, however, I find to be governed by other con-siderations.As above set forth, Rinaca had attended the union meeting of October 3,was interrogated by President Maphis on October 5 and threatened with dischargefor refusing to disclose the identity of other employees participating in the Union'scampaign, and was in fact discharged on October 17, but recalled on October 23, asabove detailed.McEnerney testified, as I have pointed out, that only temporaryemployees were laid off on December 13, and yet Rinaca, who, McEnerney admit-ted, was a permanent employee,28 was included in that layoff.Respondent assertedjustification for including Rinaca in this layoff was that just prior thereto Rinaca'sproduction had fallen below standard, and he had been given an official warning byhis foreman.29Again, the testimony of McEnerney is contrary to Respondent's cur-rent contention.At the February 27 hearing in the representation case, McEnerneytestified that Rinaca was laid off on December 13 "for lack of work." Thus, in closeproximity to the event, and nearly 3 months prior to the issuance of the complaintherein,McEnerney did not mention Rinaca's alleged deficient work performance.Under all the facts, I find and conclude that Rinaca was included in the December 13layoff, not because of the alleged deficiency in his work performance, as allegedby Respondent, but because of his assistance to and support of the Union.cThe refusals to recall or r ehireThe General Counsel contends that Respondent's failure, in March 1964, to recallJosephDovel and Junior Housden, discharged on October 5 and 17, respectively, andto rehire Lionel Shifflett and Robert Dovel,was discriminatorily motivated, and2'The assertion in Respondent's brief that "Rinaca has always been considered a tem-porary employee by the Company," is in conflict with the testimony of General ManagerMcEnerney.The latter testified as follows with respect to the December 13 layoff.Q.All rightWere all of them [Rinaca, Wyant, and Lucas] considered tem-porary at the time the decision was made to lay them off'A. All but Rinaca.LtisitQ So Rinaca was a permanent employee at that time'A. At that time.29Rinaca denied that his production fell below standard, but admitted a reprimandby his foreman shortly after his recall in OctoberAccording to Rinaca the reprimandwas for not telling the foreman that the production line was backed up, and that theforeman stated the warning was nothing to worry about. According to McEnerney thereprimand was given for failure to make production. I find it unnecessary to resolvethis conflict.It is clear that only one such incident was involved, and that it was notconsidered by Respondent to be of sufficient gravity to warrant discharge because itpermitted him to continue working for something over a month after the incident. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDhence constituted additional and independent violations of the Act.In view of myfindings above set forth,that Joseph Dovel and Junior Housden were discriminatorilydischarged on the dates indicated,and not thereafter recalled, I deem it unnecessaryto decide whether the failure to rehire them in March 1964 constituted independentviolations of Section 8(a)(3) of theAct.30Withrespect to Lionel Shifliett andRobert Dovel, I have heretofore found that they were lawfully laid off on Decem-ber 13.Accordingly,Respondent was under no obligation to seek them out and offerthem future employment.Only upon a showing that they sought such employmentand were denied the same for discriminatory reasons could the General Counselprevail on this allegation.There is no evidence that Lionel Shifllett sought employ-ment from Respondent at any time after his layoff on December 13. Robert Doveldid seek such employment during the latter part of March 1964 but Respondent didnot hire him.However, I find nothing in the evidence to support the conclusionthat Respondent'sfailure to hire Robert Dovel at that time was discriminatorilymotivated.McEnerney testified that Robert Dovel could only perform unskilledtasks, and that he had no need for such employees.The General Counsel did notrefute this testimony.Accordingly,I find and conclude that the General Counsel has failed to establishby a preponderance of the evidence that Lionel Shifflett and Robert Dovel weredenied reemployment in March 196's for discriminatory reasons, and shall recommenddismissal of that allegation of the complaint.31The Alleged 8(a) (5) ViolationThe evidence shows, as above set forth,that theUnionhad been designated asbargaining representative by a majority of the employees on the payroll at the timethe demand for recognition was made on Respondent.Respondent contends, how-ever, that it was entitled to withhold recognition from the Union because (1) theunit demanded by the latter is improper,and that in the proper unit the Union didnot represent a majority;(2) the Respondent had a good-faith doubt as to theUnion's majority status; and(3) in any event, Respondent was entitled to insist thatthe Union establish its majority in a Board-conducted election pursuant to which acertification would issue.As to the composition of the unit,Respondent's basic contention is that its employeecomplement at the time of the Union's demand included a number of"temporary"employees, who would not be entitled to vote at any election the Board might thenhave held, and those employees should be excluded from consideration in determiningthe Union'smajority status.As above stated,however,that was the point in issuein the representation case (CaseNo. 5-RC-4449).The Regional Director theredetermined that the employees referred to by Respondent as temporary were in factseasonal employees with"reasonable expectation of substantial future employmentand sufficient interest in employment conditions to justify their inclusion in the unitand their participation in the election...."Respondent's petition to the Board forreview of the Regional Director'sDecision was deniedby theBoard as "raising nosubstantial issues warranting review."Respondent urges that the Regional Director'sdetermination with respect to the scope of the unit was erroneous,and that I should3OHaving discriminatorily discharged them, Respondent will be required to offer themreinstatement in any event.Nothing would be added to the order to be entered hereinby a finding that Respondent also violated the Act by failing to recall or rehire JosephDovel and Housden for discriminatory reasons.ffi Respondent's brief asserts that on July 29, 1964, some 2 weeks after the close of thehearing herein, and to eliminate any suggestion that the six employees involved whowere not then working for Respondent was the result of discrimination against them,itoffered reemployment to Joseph Dovel, Junior Housden, Robert Dovel, Lionel Shiflett,Keith Lucas, and Charles Rinaca. Respondent further asserts that both Dovels and Hous-den returnedto work on August 3, 1964; that Lionel Shiflett is presently in the army ; thatLucas rejected seasonal employment, and that Rinaca failed to respond.The record, ofcourse, contains no evidence of this nature.Assuming that the facts are as Respondentrepresents them to be, it is clear that such does not render moot the 8(a) (3) violationsfound herein.N.L.R.B. v. alexia Textile Mills, Inc.,339 U.S. 563.To the extent thatthese facts may bear on the reinstatement to be directed herein, or the computation of anybackpay that may be due, the facts asserted by Respondent can be considered and pro-vided for at the compliancestage of the proceeding. MAPHIS CHAPMAN CORPORATION85so hold.By virtue of Section 102.67(f) of the Board's Rules and Regulations 32 Icannot review any matter decided in the representation case.That adjudication is,by virtue of the Board's Regulation, final and binding on me 33 Accordingly, Respond-ent was required to recognize and bargain with the Union, and its admitted refusalto do so constituted a violation of Section 8(a) (5) of the Act, unless such refusalwas predicated upon a good-faith doubt as to the Union's majority status, or asRespondent contends, it is entitled, in any event, to insist that the Union establish itsmajority status in a Board-conducted election.To determine whether Respondent had a good-faith doubt as to the Union's major-ity status when it refused to bargain with the latter, one must start with the premisethat "expressions of doubt . . . standing alone, amount to nothing more than bareassertions of a belief, and in the absence of more cogent facts do not amount to agood-faith doubt of the Union's majority status."CarterMachine and Tool Co.,133 NLRB 247, 248. See alsoN.L.R B. v. John S. Swift Company, Inc.,302 F.2d342, 346 (C.A. 7).The only evidence in this record bearing on the basis forRespondent's asserted doubt of the Union's majority was the testimony of PresidentMaphis to the effect that in view of the tenure of employment of most of the employ-ees, without any substantial prior complaint, it just did not seem possible to him thatthe employees would select union representation, and that the Union's claim ofmajority status was "possibly" predicated on "some error someplace, I don't know."This statement demonstrates that Respondent was harboring nothing more substan-tial than an unsupported theory that its employees ought not select union represen-tation.It does not constitute facts from which a prudent person could reasonablydoubt whether his employees had in fact selected union representation.Another factor indicating that Respondent's refusal to grant recognition was notpredicated on a good-faith doubt of the Union's majority status, is the fact that itmade no response to the Union's offer to prove such status. The conclusion seemsinescapable that had Respondent's refusal been predicated solely on its doubt of theUnion'smajority, it would have given the latter an opportunity to demonstratewhether or not it had a majority, as the Union offered to do.As stated by theCourt of Appeals for the Second Circuit inN.L.R B. v. Philamon Laboratories,Inc.,298 F. 2d 176, 180, enforcing an order of the Board (131 NLRB 80), inlanguage fully applicable here:Finally, respondent contends it had a good faith doubt as to the union'smajority status.The record shows, however, that respondent in fact deliber-ately shut its eyes to the facts of its industrial life and assiduously avoidedgiving the union any opportunity to substantiate its claims.Such conduct isnot indicative of good faith.IfRespondent in fact had any real doubt as to the Union's claimed majority, itwould have given the Union an opportunity to establish that fact, or it would itselfhave petitioned the Board for an election to determine the representation question.Failing to pursue either course, it acted at its peril.Floience Printing Co. v.N.L.R.B.,56 LRRM 2503, 2505 [333 F. 2d 289] (C.A. 4).Moreover, a claim of good-faith doubt of majority must not be raised in a con-text of illegal antiunion activities aimed at causing employee disaffection from the-9229CFR 10267(f), as amended iIay 4, 1961, and which, in pertinent part, providesas follows.Failure to request review shall preclude such parties from relitigating, in anyrelated subsequent unfair labor practice proceeding,any issue which was,or couldhave been,raised in the representation proceeding.Denial of a request for reviewshall constitute an affirmance of the Regional Director's action which shall alsopreclude relitigating any such issues in any related subsequent unfair labor practiceproceeding.93Assumingarguendothat the question whether the employees designated by Respondentas temporary are within the unit is appropriately before me for decision,the same resultwould be reached.On that assumption I have read and considered the entire transcriptin the representation case, as well as the briefs submitted by counsel for Respondent inthat proceeding,all of which were received as exhibits in this proceeding.For the rea-sons and upon the authority set out in the Regional Director'sDecision,Iwould con-clude, as did the Regional Director,that the so-called temporary employees are in factseasonal employees who have a reasonable expectation of substantial future employment,and sufficient interest in the employment conditions prevailing in Respondent's plant, tojustify their inclusion in the unit,and their participation in the process of determiningwhether or not the employees desire to designate a collective-bargaining representative. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, or indicating that the employer was merely seeking time to undermine theUnion.CarterMachine and Tool Co., supra.The facts heretofore set forthdemonstrate that Respondent's conduct does not fall within the aforementionedrule.Not only did Respondent on October 5, within 2 days of the unionmeeting,coercively interrogate employees as to their union activities and the union activitiesof other employees, but threatened them with job termination by plant closure, andother reprisal, if they succeeded in obtaining union representation. In addition,also on October 5, Respondent discharged six employees for the tacitly admittedfalse reason that their work was unsatisfactory.As heretofore stated, it is morethan mere happenstance that five of the six employees discharged on October 5were among the group of seven employees that attended the Union's only organiza-tionalmeeting on the evening of October 3. Such a course of conduct is whollyinconsistent with a claim of good-faith doubt of the Union's majority, but is quiteconsistent with a purpose of causing employees to defect from the Union, or to gaintime within which to undermine the Union.Joy Silk Mills, Inc. v. N.L.R.B., 185F. 2d 732 (C.A.D.C.), cert. denied 341 U.S. 914.34Respondent's contention that it was in any event entitled to a Board-conductedelection is wholly invalid as a defense to recognition.The Board, with courtapproval, has consistently held that absent a good-faith doubt with respect to eitherthe appropriateness of theunitor the Union's majority status, an employer's refusalto recognize the Union when the latter demands recognition constitutes a failure tocomply with the obligation imposed by Section 8(a)(5) of the Act, and that insuch circumstances the employer has no vested right to an election.UnitedButchers Abbatoir, Inc.,123NLRB 946, 957;Fred Snow, et al., d/bla Snow &Sons,134 NLRB 709, 710, enfd. 308 F. 2d 687, 691 (C.A.9); Bernel Foam ProductsCo., Inc.,146 NLRB 1277;Trimfit of California, Inc.,101 NLRB 706, enfd., 211F. 2d 206, 209 (C.A. 9). The rule is succinctly stated inN.L.R.B. v. PhilamonLaboratories, Inc.,298 F. 2d 176, where the Court of Appeals for the Second Circuit,in enforcing the Board's order in thatcase(131 NLRB 80), said (at p. 179) :The act imposes a duty to bargain in good faith upon request whenever a labororganization has been designated by a majority of employees in an appropriatebargainingunit.The employermust recognizeand bargain with suchan orga-nizationwhether or not it has been certified by the Labor Board.United MineWorkers of America v. Arkansas Oak Flooring Co.,351 U.S. 62,76; N.L.R.B. v.Sunrise Lumber & Trim Corp.,241 F. 2d 620 (2 Cir., 1957), cert. denied 355U.S. 818 (1957). To be sure, an employer laboring under a good faith doubt asto a union's majority status need not extend recognition.Nevertheless, in theabsence of such a doubt, the employer has no vested right to an election.Upon the entire record, I find and conclude that Respondent, when it refused theUnion's demand for recognition on October 31, 1963, had no good-faith doubt eitherwith respect to the appropriateness of the unit or the Union's majority status, butdenied recognition because of its hostility to the principles of collective bargaining,and its determination to require the Union to establish its majority status by a Board-conducted election, and thereby violated Section 8(a) (5) and (1) of the Act.II.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom, and that it take the affirmative actionhereafter set forth, which is found necessary to effectuate the policies of the Act.Having found that Respondent engaged in unfair labor practices by refusing sinceOctober 29, 1963, to bargain with the Union as the collective-bargaining representative34Respondent also urges that its contentions as to the appropriate scope of the unitwere raised in good faith and that fact alone provided a sufficient basis for a good-faithdoubt of the Union's majority in an appropriate unit, even assuming that its unit con-tentions were wrong. I find this contention without merit. In the first place, the letterrefusing to bargain with the Union did not refer to any alleged doubt as to the properscope of the unit, nor did Maphis predicate his alleged doubt on that ground when hetestified in this proceeding.Secondly, according to Respondent's own evidence, themeeting between Maphis and his attorney did not occur until November 22, and it wasat that time, according to Maphis, that it was determined that certain employees were"temporary" and should not be included in the unit.Plainly the unit contention couldnot have been in counsel's mind when he wrote the October 31 letterThese factorsconvince me that the unit issue which Respondent now relies upon is a mere afterthought. MAPHIS CHAPMAN CORPORATION87of its employees in the appropriate unit, I shall recommend that, upon request,Respondent bargain collectively with the Union as such exclusive representative, andif an understanding is reached, embody the same into a signed agreement.Having found that Respondent discriminatorily discharged Millard Miller, ErnestStanley,Lynwood Wyant, Keith Lucas, Joseph Dovel, Lionel Shifflett, JuniorHousden, Robert Dovel, and Charles Rinaca on October 5 and 17, 1963, recallingeach of said employees except Joseph Dovel and Junior Housden, and on Decem-ber 13, 1963, discriminatorily laid off Charles Rinaca, it will be recommended thatRespondent offer Joseph Dovel, Junior Housden, and Charles Rinaca immediate, full,and unconditional reinstatement to his former or a substantially equivalent position,without prejudice to his seniority or other rights, privileges, or working conditions, andmake each of the employees found to have been discriminated against whole for anyloss of earnings suffered by reason of Respondent's discrimination against them, bypaying to each of them a sum of money equal to the amount he would have earnedfrom the date of his discharge or layoff to the date of Respondent's offer of uncondi-tional reinstatement in the case of Joseph Dovel, Junior Housden, and Charles Rinaca,and to the date of their reinstatement pursuant to Respondent's letter of recall, datedOctober 23, 1963, in the case of the remainder, less his net earnings during the afore-said discriminatory period.Backpay with interest at the rate of 6 percent per annumshall be computed in the manner set forth in F.W. Woolworth Company,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.Having found that Respondent also interfered with, coerced, and restrained itsemployees, I conclude that the totality of such unfair labor practices and those hereto-fore referred to are of such a nature as go to the very heart of the Act. Therefore, Ishall recommend that Respondent cease and desist from in any manner interferingwith,restraining,or coercing its employees in the exercise of rights guaranteed tothem by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A.4); California Lingerie Inc.,129 NLRB 912, 915.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondentis anemployer within the meaning of Section 2(2) of the Act, and isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.Respondent's production and maintenance employees, including truckdrivers andseasonal employees, but excluding office clerical employees, technical employees,draftsmen, guards, watchmen, and supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(a) of the Act.4.On October 29, 1963, and at all times since, the Union has been the exclusiverepresentative of Respondent's employees in the aforesaid unit for the purpose ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on and after October 29, 1963, to bargain collectively with the Unionas the exclusive representative of the employees in the aforesaidunit,Respondent hasengaged in andis engagingin an unfair labor practice proscribed by Section 8(a) (5)and (1) of the Act.6.By discriminating in regard to the hire and tenure of employment of MillardMiller, Ernest Stanley, Lynwood Wyant, Keith Lucas, Joseph Dovel, Lionel Shifflett,Junior Housden, Robert Dovel, and Charles Rinaca, at the time andin the mannerset forth in the foregoing findings of fact, Respondent engaged in andis engaging inunfair labor practices proscribed by Section 8(a) (3) of the Act.7.By the aforesaid discrimination, and by interfering with, restraining, and coerc-ing employees in the exercise of the rights guaranteed by Section 7 of the Act, as foundin the foregoing findings of fact, Respondent engaged in andisengagingin unfairlabor practices proscribed by Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.The allegations of the complaint not covered by the preceding conclusions oflaw have not been established by a preponderance of the evidence and should bedismissed.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is recommended that Respondent, Maphis Chapman Corpo-ration, its officers, agents, successors, and assigns, shall: 88DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Refusing to bargain collectively with International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, as theexclusive representative of the employees in an appropriate unit consisting of itsproduction and maintenance employees,including truckdrivers and seasonal employ-ees, but excluding office clerical employees,technical employees,draftsmen,guards,watchmen,and supervisors as defined in the Act.(b)Discouraging membership in, or activities on behalf of,International Brother-hood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, or any other labor organization of its employees,by discharging,laying off, orin any other manner discriminating against any of its employees,in regard to theirhire or tenure of employment,or any term or condition of employment.(c)Coercively interrogating its employees concerning their membership in, sympa-thies for,or activities on behalf of,any labor organization.(d) Threatening plant closure or other reprisal if its employees select a labororganization as their collective-bargaining representative.(e) In any manner interferring with, restraining,or coercing its employees in theexercise of their rights to self-organization,to form labor organizations,to join orassist International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, or any other labor organization,to bargain col-lectively through representatives of their own choosing,or to engage in other con-certed activities for the purposes of mutual aid or protection,as guaranteed by Section7 of the Act,or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with International Brotherhood of Boiler-makers, Iron Ship Builders, Forgers and Helpers,AFL-CIO,as the exclusive repre-sentative of the employees in the unit described above, with respect to rate of pay,wages, houis of employment,and other conditions of employment, and if an under-standing is reached,embody same into a signed agreement.(b)Offer to Joseph Dovel,Junior Housden,and Charles Rinaca immediate, full,and unconditional reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights, privileges,or working conditions.(c)Make whole Millard Miller, Ernest Stanley, Lynwood Wyant, Keith Lucas,Joseph Dovel,Lionel Shifflett,Junior Housden, Robert Dove], and Charles Rinacafor any loss of earnings they may have suffered, severally, as set forth above in thesection hereof entitled"The Remedy."(d)Notify Joseph Dovel, Junior Housden, and Charles Rinaca if presently servingin the Armed Forces of the United States,of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the ArmedForces.(e)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary or useful todetermine the amount of backpay due, as herein provided.(f)Post at its plant in Harrisonburg,Virginia, copies of the attached notice marked"Appendix."35Copies of said notice,to be furnished by the Regional Director forRegion 5 (Baltimore,Maryland),shall, after being duly signed by its representative,be posted immediately upon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered,defaced, or covered by any other material.(g)Notify the aforesaid Regional Director,inwriting,within 20 days from thereceipt of this Decision,what steps it has taken to comply herewith.363s If this Recommended Order is adopted by the Board,thewords"aDecision andOrder" shall be substituted for the words"the Recommended Order of a Trial Examiner"in the notice. In the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words "a Decree of the United States Court ofAppeals,Enforcing an Order" shall be substituted for the words"a Decision aid Order.""In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director, in writing,within 10 daysfrom the date of this Order,what steps it has taken to comply herewith." LOCAL 19, INT'L LONGSHOREMEN'S ASSOCIATION89APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, you are hereby notified that:WE WILL, upon request, bargain collectively with the Boilermakers Union asthe exclusive representative of our employees in a unit of our production andmaintenance employees, including truckdrivers and seasonal employees, butexcluding office clerical employees, technical employees, draftsmen, guards,watchmen, and supervisors as defined in the National Labor Relations Act._WE WILL offer Joseph Dovel, Junior Housden, and Charles Rinaca immediate,full, and unconditional reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights, privileges, or work-ing conditions.WE WILL reimburse Joseph Dovel, Junior Housden, Charles Rinaca, MillardMiller,Ernest Stanley, Lynwood Wyant, Keith Lucas, Lionel Shiflett, andRobert Dovel for any loss of wages they may have incurred by reason of thediscrimination against them.WE WILL NOTin any manner interferewith, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the Boilermakers Union, or any other labor organization of ouremployees, to bargain collectively through representatives of their own choosing,or to engage in other concerted activities for the purposes of mutual aid or pro-tection, as guaranteed by Section 7 of the National Labor Relations Act, asamended, or to refrain from any and all such activities.All our employees are free to become,remain,or refrain from becoming or remain-ing members of any union.MAPHIS CHAPMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Joseph Dovel, Junior Housden, and Charles Rinaca ifpresently serving in the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act of 1948, as amended, after discharge fromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100, if they have any questions concerning this notice or compliance withits provisions.Local 19,International Longshoremen's Association,AFL-CIOandMarine Association of ChicagoLocal 19, International Longshoremen'sAssociation,AFL-CIOandCalumet Harbor Service Co., Inc.Cases Nos. 13-CD-138and 13-OD-139.February 16, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following charges filed on July 7, 1964,by Marine Association of Chicago in Case No. 13-CD-138) and onJuly 15, 1964, by Calumet Harbor Service Co., Inc., in Case No.151 NLRB No. 13.